Citation Nr: 1600674	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-06 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for lower extremity radiculopathy, to include as secondary to service-connected lumbar spine disability.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and insomnia.

7.  Entitlement to an increased rating for lumbar spine strain with intravertebral disc disease, currently rated as 60 percent disabling.  

8.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

In December 2010, the Veteran reported that he wanted to rescind his December 2009 notice of disagreement and file new claims.  However, the RO did not accept his withdrawal and processed the appeal accordingly.  (See VA Form 8 listing September 2009 RO decision on appeal).  

In June 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issue of an increased rating for a lumbar spine disability remains on appeal.  The Veteran filed an increased rating claim for service-connected lumbar spine strain with osteoarthritis and muscle spasm.  In July 2013, the RO granted service connection for lumbar spine intravertebral disc disease and assigned a 60 percent disability rating.  The RO considered the July 2013 grant to fully resolve the issue of an increased rating for a lumbar spine disability and did not certify the issue for appeal.  Since the claim originated as one for an increase, rather than service connection, the July 2013 RO decision does not result in a total grant of benefits and the issue remains pending.    
 
The Board has characterized the issue of neuropathy to bilateral feet as a claim for lower extremity radiculopathy.  In his September 2008 claim, the Veteran describes his disability as "throbbing and tingling" in both lower extremities and indicated it was related to his back.  The RO characterized it as bilateral feet neuropathy.  See January 2015 certification of appeal.  Since the claim is originally described as a back related neurological disorder affecting both lower extremities, the Board has characterized it as stated above.    

Regarding the claimed sleep disorder and PTSD, these issues have been recharacterized into a single acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has characterized his sleep disorder as insomnia due to pain and intrusive thoughts, rather than a physical disability.  Thus, it is appropriate to consider the sleep disorder as a psychiatric manifestation.  (June 2015 hearing transcript, p.10).  

The issue of TDIU has also been added to the appeal.  The Board finds that this issue is raised by the claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of service connection for left hip disability, an acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2015 hearing, the Veteran stated that he desired to withdraw the issue of service connection for gout from the appeal.

2.  In a May 1988 decision, the RO denied service connection for hearing loss.

3. The evidence received since the May 1988 decision relates to an unestablished fact necessary to substantiate the hearing loss claim and raises a reasonable possibility of substantiating the claim. 

4.  Hearing loss did not have its clinical onset in service or manifest to compensable degree within the first post service year. 

5.  Tinnitus did not have its clinical onset in service or manifest to compensable degree within the first post service year. 

6.  A preponderance of the evidence indicates that the Veteran has neurological symptoms in his lower extremities attributable to lumbar radiculopathy. 

7.  A clear preponderance of the evidence shows that the Veteran does not have unfavorable ankylosis of the lumbar spine at any time during the appeal period.  

8.  Hypertension has not been manifested by evidence of diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of service connection for gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).

2. The May 1988 rating decision denying a claim for service connection for hearing loss is final; new and material evidence has been submitted to reopen the claim.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302 (2015).

3.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for radiculopathy of the lower extremities are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for a rating in excess of 60 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5238-5243 (2015).

7.  The schedular criteria for rating in excess of 10 percent rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of service connection for gout

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran stated that he wanted to withdraw the issue of service connection for gout from the appeal.  See June 2015 hearing transcript p. 9.  Thus, the appeal for service connection for gout is withdrawn from the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in January 2009 and May 2009 letters.  Specifically, the letters advised the Veteran of the evidentiary requirements for claims concerning service connection, increased rating, and petition to reopen a previously denied service connection hearing loss claim.  The letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Although there was confusion as to whether the Veteran desired to withdraw his appeal in December 2010, the RO processed the appeal as originating from the September 2009 RO decision and did not create additional evidentiary requirements for new and material evidence.  The Veteran does not assert prejudice from any notification deficiency and none is identified by the Board.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  In conclusion, the duty to notify was met.  
 
VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel, and VA medical records.   

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicate herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In September 2008, the Veteran was afforded a VA/QTC hypertension examination.  In August 2009 and May 2011, the Veteran was afforded VA lumbar spine examinations.  In May 2011, the Veteran was reexamined by VA for hypertension.  Then, in August 2011, the Veteran was afforded an audiology examination.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record does not show that service-connected hypertension or back disability had materially increased in severity since the most recent evaluations.  

At the June 2015 hearing, the representative asserted the August 2011 audiology examination was inadequate.  Specifically, he asserted that hearing loss and tinnitus was demonstrated during service.  He also noted a threshold shift in left ear hearing acuity.  He averred that in-service vertigo was caused by tinnitus.  Review of the STRs shows that the Veteran had some threshold changes in his hearing acuity, but that at no time was his decreased hearing acuity of a severity to meet the VA definition of hearing loss.  38 C.F.R. § 3.385.  It also showed that his report of vertigo was believed to be related to medication sensitivity, rather than any ear disorder.  The representative's contentions that hearing loss and tinnitus manifested in service conflict with the additional evidence.  The August 2011 VA examiner explicitly noted the left ear threshold changes in his opinion.  He provided a plausible rationale in support of his medical opinion.  For these reasons, the Board finds the objections to the VA audiology examination to be without merit. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the June 2015 hearing, the undersigned identified the issues on appeal. The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  He is represented by an attorney.  There has been no allegation of prejudice from the hearing and none has been found by the Board.  Sanders, supra.  The duties imposed by Bryant were thereby met.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

III.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The claim for hearing loss was last finally denied in an April 1988 RO decision due to absence of current disability.  New and material evidence was not received within the appeal period.  The Veteran did not appeal.  The May 1988 RO denial is therefore final.  38 U.S.C.A. §§ 5104 (West 2014 & Supp. 2015); 38 C.F.R. § 3.104 (2015). 

At the time of the RO decision, service treatment records (STRs) and various contemporaneous written statements by the Veteran were of record.  The RO denied the claim due to absence of a disability shown in service.  

Since then, updated medical records and lay statements have been received.  Notably, an October 2009 VA audiology clinic report shows that the Veteran described having bilateral hearing loss since service.  The Veteran is presumed credible for purposes of analyzing his petition to reopen.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  His report about a continuity of symptomatology concerning a chronic disease is new and material evidence.  Id.; 38 C.F.R. §§ 3.156, 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The service connection claim for hearing loss is reopened.  

IV.  Service connection

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, psychosis, hearing loss, tinnitus, and hip arthritis qualify as 38 C.F.R. § 3.309(a) chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered for these claims.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The evidence does not show that any qualifying chronic disability was manifest to a compensable degree within the first post service year, and presumptive service connection is not applicable.  38 C.F.R. §§ 3.307, 3.309 (2015). 
 
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


(i) Hearing loss and tinnitus

Service treatment records (STRs) show that had multiple audiograms taken.  The August 1982 audiogram showed near perfect hearing in both ears.

The October 1983 audiogram list puretone hearing acuity threshold in decibels (dbs) at the relevant frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
15
10
10
15
15


 The November 1984 audiogram list puretone hearing acuity threshold in decibels (dbs) at the relevant frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
5
0
-5
10
10

The May 1985 audiogram list puretone hearing acuity threshold in decibels (dbs) at the relevant frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
15
15
15


The May 1986 audiogram list puretone hearing acuity threshold in decibels (dbs) at the relevant frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
10
10
15
15

The May 1987 audiogram list puretone hearing acuity threshold in decibels (dbs) at the relevant frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
5
15
5

The December 1987 audiogram list puretone hearing acuity threshold in decibels (dbs) at the relevant frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
5
10
5
5
20

Additionally, September 1985 STRs show that the Veteran complained about ear pain in addition to other symptoms.  He was assessed as having infectious mononucleosis.  July 1987 STRs reflect that the Veteran complained about transient vertigo and muscle weakness.  He denied additional symptoms.  The clinician suggested that it may be related to medications.  Ears were notable for positive Valsalva maneuver.  The examiner assessed hypertension under good control and medication sensitivity.  

Personnel records confirm that the Veteran worked in heavy engine maintenance.   

In his September 2008 claim, the Veteran reported that he had "ringing and pain" in his ears from service.  

October 2008 VA audiology clinic records show that the Veteran reported an onset of hearing loss and occasional tinnitus in 1985.  Audiogram showed hearing within normal limits (WNL) for both ears through 2000 hertz and excellent word recognition scores for both ears.  Tympanogram and acoustic reflexes were WNL.  The clinician assessed the tests results as unremarkable.  

In August 2011, the Veteran was afforded a VA audiology examination.  An audiogram report confirmed that the Veteran had VA defined bilateral hearing loss.  38 C.F.R. § 3.385.  Clinical findings for both ears were normal.  The examiner diagnosed sensorineural hearing loss in both ears.  The functional impairment was reported as frequent head movement and requested repetition from the speaker.  The examiner recited the pertinent audiological history and noted that in-service noise exposure was conceded.  He expressed a negative medical opinion.  He cited findings of normal hearing at entrance and separation.  He noted that while there were threshold changes in the left ear, all results were within normal limits.  He cited a published clinical study finding a many year delay in noise induced hearing loss is extremely unlikely.   

Regarding tinnitus, the August 2011 VA examination report reflects that the Veteran has recurrent tinnitus.  He described it as starting in 1985 and occurring approximately twice a week in 5 to 7 minute episodes.  The examiner indicated that it is a symptom associated with hearing loss.  He expressed a negative medical opinion.  He cited the STRs being absent for tinnitus complaints.  He noted the September 1985 STR reflecting complaints about ear pain to not include hearing loss or tinnitus and the evaluation showed normal tympanic membranes.  He also referred to the initial audiological treatment occurring approximately 20 years after service. 

At the June 2015 hearing, the representative asserted that the Veteran had hearing loss and tinnitus since service.  He also averred that the Veteran had vertigo associated with tinnitus in service. 

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  The Board finds the above evidence sufficient to show in-service noise exposure and current hearing loss and tinnitus.  

The issue in dispute includes whether there is a nexus between current disability and in-service noise exposure.  The Board must weigh the evidence by considering how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all evidence is of equal value.  Caluza, 7 Vet. App. 498 at 510-511; see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).

In support of the claims, the Veteran has provided general reports about a continuity of symptomatology.  38 C.F.R. § 3.303(b).  He has also asserted that hearing and loss and tinnitus are related to an in-service episode of vertigo.  While the Veteran is competent to report his symptoms, his reports must be considered in light of the additional evidence of record.  Jandreau, 492 F.3d at 1377 n.4; Id.  Multiple STR audiograms indicate that while the Veteran's hearing acuity, particularly for left ear fluctuated, it remained within normal limits at all times.  Although he has averred that he had vertigo associated with tinnitus, STRs indicate that he had vertigo one occasion.  It was suspected to be a medication side effect.  STRs otherwise reflect that the Veteran was regularly monitored for hearing loss and had several opportunities seek treatment for subjective symptoms when he felt the need to do so.  While the Veteran may have sensed having difficulty in hearing while in service, contemporaneous audiometric testing was negative for hearing loss for VA compensation purposes and these objective tests are a better measure of his audiologic status.  

There were no complaints of tinnitus in service.  Review of the September 1985 and July 1987 STRs for ear pain and vertigo, respectively, indicate that the Veteran had contemporaneous opportunities to freely describe his current symptoms and did not mention tinnitus.  He filed two claims for compensation following service prior to his current claim and did not mention tinnitus.  It would seem logical that if he thought tinnitus was related to service and was aware of the compensation program, he would mention this when filing his earlier claims.  He does not complain of tinnitus or receive any treatment for tinnitus prior to filing his recent claim for compensation.

Moreover, the Veteran's silence in reports preceding the current claims tend to indicate that tinnitus was not a notable problem until many years after service.  The available VA treatment records show that he regularly reported for medical care from 2005 to 2008.  It was not until October 2008 that he had his initial audiology consultation.  When he contacted VA in January 2007 to file compensation claims, he failed to identify tinnitus as a disability.  The Board finds that the Veteran's inaction within these reports undermines any assertion that hearing loss and tinnitus symptoms had truly been present since service.  Buczynski, 24 Vet. App. at 224.  A continuity of symptomatology is not shown for either disability.  38 C.F.R. § 3.303(b).

The Board also finds the probative value of VA medical opinions to outweigh the Veteran's reports.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The VA examiner provided negative medical opinions.  He is an audiologist.  His opinion reflects an objective review of the evidence by an expert.  He considered all the evidence, including the slight threshold shift in left ear hearing acuity and 1985 reports of ear pain.   Nonetheless, he issued negative determinations.  He cited the STR audiograms reflecting normal hearing acuity at all times.  He referred to a published clinical study finding that delayed onset noise induced hearing loss is unlikely.  Then, he reported that tinnitus is associated with hearing loss.  He also cited the absence of complaint of tinnitus until many years after service.  The Board finds the supporting rationales for the August 2011 VA audiology medical opinions to be plausible and consistent with the record.  Caluza, 7 Vet. App. 498 at 510-511; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Thus, the August 2011 VA medical opinions are highly persuasive evidence that weighs against a nexus to conceded in-service noise exposure or illness for hearing loss and tinnitus.  Id.
	
For the above stated reasons, the preponderance of the evidence is against these claims. The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the service connection claims for hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) Lower extremity radiculopathy

STRs are negative for any neurological disturbance affecting the Veteran's lower extremities.  However, the Veteran is service-connected for a lumbar spine disability.  June 2008 VA primary care records reflect that the Veteran had shooting pain in his legs.  The examiner assessed sciatica.  The Veteran had a longstanding history of low back pain with multiple lumbar spine abnormalities documented on imaging studies.  The May 2011 VA back examination was notable for positive straight leg raise (SLR) at 45 degrees in both legs.  February 2012 VA primary care records reflect that the Veteran was treated for peripheral neuropathy.  Regarding this disorder, the clinician reported that nerve conduction studies (NCS) suggested lumbar radiculopathy in the L5/S1 area.  

The Veteran is treated for diabetes.  The May 2011 VA examiner indicated that it was responsible for complaints about foot numbness.  However, he also found that the Veteran had positive SLR for both legs, suggesting radiculopathy.  The ongoing clinical records do not suggest that the Veteran currently has neurological manifestations from diabetes.  See February 2013 VA diabetes foot examination; April 2013 VA primary care records.  

The above medical evidence is sufficient to show that the Veteran has radiculopathy in both lower extremities secondary to his service-connected lumbar spine disability during the claims period.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Service connection for lumbar radiculopathy of the lower extremities as secondary to service-connected lumbar spine disability is granted.  38 C.F.R. § 3.310.

V. Increased ratings 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(i) Lumbar spine disability

The Veteran's low back disability is rated as 60 percent disabling in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5238-5243 (2015).  Ratings in excess of 60 percent under the General Rating Formula are limited.  Id.  The only higher schedular rating is a total rating based upon unfavorable ankylosis of the entire spine.  Id.  As relevant, Note (5) to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Review of the VA treatment records does not show that the Veteran had unfavorable ankylosis of the spine at any time during the appeal.  The August 2009 and May 2011 VA examiners both responded "no" upon direct query concerning the clinical presence of thoracolumbar ankylosis.  The evidence also weighs against any finding that the Veteran experienced any neurological disturbance beyond radiculopathy in his lower extremities.  See August 2009 and May 2011 VA examination reports.  (Note, the instant decision grants service connection for peripheral neuropathy secondary to lumbar spine disability).  For these reasons, the criteria for an increased rating for a lumbar spine disability have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, DC 7101.  A rating in excess of 60 percent for lumbar spine disability is denied.  

(ii)  Hypertension

Hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104, DC 7101.  DC 7101 provides for a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id. A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  Id. 

In September 2008, the Veteran was afforded a VA/QTC examination.  He denied any specific hypertension symptoms and reported that it was under control.  Blood pressure measurements were listed as: 144/96 sitting; 138/96 standing; and 140/90 lying down.  The examiner endorsed the previously established hypertension diagnosis and reported that there was no current evidence of hypertensive heart disease.  He did not believe that it would interfere with work or daily activities.  

In May 2011, VA reexamined the Veteran for hypertension.  The examiner noted multiple reports of blood pressure readings taken from June 2010 through May 2011.  They all showed diastolic blood pressure less than 110 and systolic blood pressure less than 200.  The examiner indicated that the only hypertensive complication was headache.  He reported that continuous medication was required for control.  Clinical evaluation showed three blood pressure readings: 122/76, 144/88, and 133/76.  The examiner endorsed the previously established hypertension diagnosis and reported that there was no current evidence of hypertensive heart disease.  He did not believe that it interfered with work or daily activities.  

VA treatment records from June 2008 through April 2013 include multiple blood pressure readings.  However, none of these readings show that diastolic pressure reached 110 or systolic pressure reached 200.  Notably, VA clinical reports from March 2013 and April 2013 reflect blood pressure readings of 137/73 and 125/74, respectively.  

In summary, there is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, DC 7101.  A rating in excess of 10 percent for hypertension is denied.  

 (iii) Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected hypertension and lumbar spine disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include elevated blood pressure, general back pain and reduced lumbar spine motion.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for gout is dismissed.

The petition to reopen the previously denied service connection claim for hearing loss is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for radiculopathy of the lower extremities as secondary to service-connected lumbar spine disability is granted.  

A rating in excess of 60 percent for lumbar spine disability is denied.  

A rating in excess of 10 percent for hypertension is denied.  


REMAND

Acquired psychiatric disorder

A VA examination is needed for the acquired psychiatric disability claim.  The Veteran has reported two PTSD stressors involving an engine explosion in August 1987 on the USS Sides and another in July 1985 aboard the USS Patterson involving an oil spill clean-up operation.  Neither stressor has been verified.  See November 2011 VA memorandum.  Since these stressors do not involve fear of hostile military activity, corroborating evidence from official service department records is necessary to substantiate any PTSD diagnosis related to these stressors.  38 C.F.R. § 3.304(f).  

However, the record raises additional psychiatric diagnoses of obsessive compulsive disorder (OCD), psychosis, insomnia, depression and anxiety that have not been considered.  The Veteran submitted a March 2014 private medical opinion suggesting that he had several psychiatric disabilities related to the perception of racial discrimination in service.  He also submitted an October 2014 VA Disability Benefits Questionnaire (DBQ) in support of the claim.  

Stressor verification is not required for non-PTSD psychiatric diagnoses.  Given the March 2014 private evaluation suggesting that the Veteran had non-PTSD psychiatric disorders related to service, a VA psychiatric examination is needed as detailed below.   

Left hip disability, to include secondary to service-connected lumbar spine disability

A VA examination is needed for this claim.  In November 2012, VA obtained a negative medical opinion.  However, it does not include an adequate rationale or consider secondary service connection.  The Board has also reviewed the October 2008 VA hip X-ray report identified by the representative at the hearing, but does not find it sufficient to warrant an outright grant.  

Entitlement to TDIU

Additional development is needed to ascertain the Veteran's work history and disability accommodations made by his employer.  At the June 2015 hearing, the Veteran reported that he recently left work due to his back disability.  He stated that he worked at a VA facility and received disability accommodations.  Nonetheless, he was unable to continue working.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  Instruct the Veteran to identify the employer, job title and wages for each job he has held since April 2008.  

Request that the Veteran identify all disability accommodation requests made to employers.

For all Federal records identified by the Veteran, make as many requests as necessary to obtain these records.  Notify the Veteran of any inability to obtain identified records.  

Take appropriate follow-up action, to include scheduling an appropriate VA examination for TDIU or obtain a TDIU medical opinion, based upon the Veteran's response concerning his employment status.  

2.  The Veteran should be afforded a psychiatric examination, including psychological studies, to determine the nature and etiology of any psychiatric disability.  The claims file and a copy of this remand should be made available to the examiner and reviewed.   

The examiner is advised that a current psychiatric disorder includes any diagnosis made since the claims were initially filed in September 2008, even if it subsequently resolved.  These diagnoses would include OCD, psychosis, depression, anxiety, and insomnia.  
	
For each psychiatric disability identified on examination and previously diagnosed within the record above, the examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) had its clinical onset or is otherwise related to active service.  A detailed rationale reflecting a discussion of the Veteran's psychiatric history and pertinent clinical evidence is necessary for any opinion.  

Any opinion expressed must reflect detailed consideration of the following: (a) the August 1983 discipline action; (b) December 1987 and January 1988 personnel records reflecting a dispute between the Veteran and superior over his work performance; and (c) the March 2014 and October 2014 favorable medical opinions supporting the claim.    

If the examiner rejects the Veteran's contentions, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated.   

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA hip examination.  The electronic claims file must be made available for review of the Veteran's pertinent medical history.  The examiner must acknowledge receipt and review of the electronic claims folder.  

The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any left hip disorder is etiologically related to active service.

If not, then he or she must opine on whether any left hip disorder was caused or aggravated by service-connected lumbar spine disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide a rationale for all opinions, including both causation and aggravation.  The rationale should reflect a discussion of the Veteran's medical history and reference any pertinent clinical studies that have informed the examiner's opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  After completing all development required above, re-adjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


